Case 2:20-cv-07804-PA-RAO Document 25 Filed 12/04/20 Page 1 of 1 Page ID #:88


 1                                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   CARMEN JOHN PERRI,                                Case No. CV 20-7804 PA (RAOx)
12                        Plaintiff,                   JUDGMENT OF DISMISSAL
13
            v.
14
     CHINESE GARDEN RESTAURANT
15   INC.; WAYNE HONG JUNG and MING
     YOUNG JUNG, individually and as
16   trustees of the WAYNE HONG AND
17   MING YOUNG JUNG FAMILY TRUST
     DATED 10/28/2005; and DOES 1-10,
18
                          Defendants.
19
20          In accordance with the Court’s December 4, 2020 Minute Order dismissing this
21   action for lack of prosecution, it is HEREBY ORDERED, ADJUDGED, AND DECREED
22   that the action is dismissed without prejudice.
23
24   DATED: December 4, 2020

25                                                      ___________________________________
                                                                   Percy Anderson
26                                                        UNITED STATES DISTRICT JUDGE

27
28
